
	
		II
		110th CONGRESS
		1st Session
		S. 565
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2007
			Mr. Bingaman (for
			 himself, Mrs. Hutchison,
			 Mr. Nelson of Florida,
			 Mr. Martinez, Mrs. Clinton, Mr.
			 Cornyn, Mr. Salazar, and
			 Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To expand and enhance postbaccalaureate
		  opportunities at Hispanic-serving institutions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Next Generation Hispanic-Serving
			 Institutions Act.
		2.Postbaccalaureate opportunities for
			 Hispanic Americans
			(a)Establishment of programTitle V of the Higher Education Act of 1965
			 (20 U.S.C. 1101 et seq.) is amended—
				(1)by redesignating part B as part C;
				(2)by redesignating sections 511 through 518
			 as sections 521 through 528, respectively; and
				(3)by inserting after section 505 (20 U.S.C.
			 1101d) the following new part:
					
						BPromoting postbaccalaureate opportunities
				for Hispanic Americans
							511.Findings and purposes
								(a)FindingsCongress finds the following:
									(1)According to the United States Census, by
				the year 2050 one in four Americans will be of Hispanic origin.
									(2)Despite the dramatic increase in the
				Hispanic population in the United States, the National Center for Education
				Statistics reported that in 1999, Hispanics accounted for only 4 percent of the
				master’s degrees, 3 percent of the doctor’s degrees, and 5 percent of
				first-professional degrees awarded in the United States.
									(3)Although Hispanics constitute 10 percent of
				the college enrollment in the United States, they comprise only 3 percent of
				instructional faculty in colleges and universities.
									(4)The future capacity for research and
				advanced study in the United States will require increasing the number of
				Hispanics pursuing postbaccalaureate studies.
									(5)Hispanic-serving institutions are leading
				the Nation in increasing the number of Hispanics attaining graduate and
				professional degrees.
									(6)Among Hispanics who received master’s
				degrees in 1999–2000, 25 percent earned them at Hispanic-serving
				institutions.
									(7)Between 1991 and 2000, the number of
				Hispanic students earning master’s degrees at Hispanic-serving institutions
				grew 136 percent, the number receiving doctor’s degrees grew by 85 percent, and
				the number earning first-professional degrees grew by 47 percent.
									(8)It is in the national interest to expand
				the capacity of Hispanic-serving institutions to offer graduate and
				professional degree programs.
									(b)PurposesThe purposes of this part are—
									(1)to expand postbaccalaureate educational
				opportunities for, and improve the academic attainment of, Hispanic students;
				and
									(2)to expand and enhance the postbaccalaureate
				academic offerings, and program quality, that are educating the majority of
				Hispanic college students and helping large numbers of Hispanic students and
				other low-income individuals complete postsecondary degrees.
									512.Program authority and eligibility
								(a)Program authorizedSubject to the availability of funds
				appropriated to carry out this part, the Secretary shall award competitive
				grants to Hispanic-serving institutions that offer postbaccalaureate
				certifications or degrees.
								(b)EligibilityIn this part, an eligible
				institution means an institution of higher education that—
									(1)is an eligible institution under section
				502; and
									(2)offers a postbaccalaureate certificate or
				degree granting program.
									513.Authorized activitiesGrants awarded under this part shall be used
				for 1 or more of the following activities:
								(1)Purchase, rental, or lease of scientific or
				laboratory equipment for educational purposes, including instructional and
				research purposes.
								(2)Construction, maintenance, renovation, and
				improvement in classroom, library, laboratory, and other instructional
				facilities, including purchase or rental of telecommunications technology
				equipment or services.
								(3)Purchase of library books, periodicals,
				technical and other scientific journals, microfilm, microfiche, and other
				educational materials, including telecommunications program materials.
								(4)Support for needy postbaccalaureate
				students including outreach, academic support services, mentoring,
				scholarships, fellowships, and other financial assistance to permit the
				enrollment of such students in postbaccalaureate certificate and degree
				granting programs.
								(5)Support of faculty exchanges, faculty
				development, faculty research, curriculum development, and academic
				instruction.
								(6)Creating or improving facilities for
				Internet or other distance learning academic instruction capabilities,
				including purchase or rental of telecommunications technology equipment or
				services.
								(7)Collaboration with other institutions of
				higher education to expand postbaccalaureate certificate and degree
				offerings.
								(8)Other activities proposed in the
				application submitted pursuant to section 514 that—
									(A)contribute to carrying out the purposes of
				this part; and
									(B)are approved by the Secretary as part of
				the review and acceptance of such application.
									514.Application and duration
								(a)ApplicationAny eligible institution may apply for a
				grant under this part by submitting an application to the Secretary at such
				time and in such manner as determined by the Secretary. Such application shall
				demonstrate how the grant funds will be used to improve postbaccalaureate
				education opportunities for Hispanic and low-income students and will lead to
				greater financial independence.
								(b)DurationGrants under this part shall be awarded for
				a period not to exceed 5 years.
								(c)LimitationThe Secretary shall not award more than 1
				grant under this part in any fiscal year to any Hispanic-serving
				institution.
								.
				(b)Cooperative arrangementsSection 524(a) of the Higher Education Act
			 of 1965 (as redesignated by subsection (a)(2)) is amended by inserting
			 and section 513 after section 503.
			(c)Authorization of
			 appropriationsSection 528(a)
			 of the Higher Education Act of 1965 (as redesignated by subsection (a)(2)) is
			 amended to read as follows:
				
					(a)Authorizations
						(1)Part AThere are authorized to be appropriated to
				carry out part A of this title $175,000,000 for fiscal year 2008 and such sums
				as may be necessary for each of the 4 succeeding fiscal years.
						(2)Part BThere are authorized to be appropriated to
				carry out part B of this title $125,000,000 for fiscal year 2008 and such sums
				as may be necessary for each of the 4 succeeding fiscal
				years.
						.
			
